     ANDREW L. PACKARD (State Bar No. 168690)
 1   WILLIAM N. CARLON (State Bar No. 305739)
     Law Offices of Andrew L. Packard
 2   245 Kentucky Street, Suite B3
     Petaluma, CA 94952
 3   Tel: (707) 782-4060
     Fax: (707) 782-4062
 4   E-mail: andrew@packardlawoffices.com
              wncarlon@packardlawoffices.com
 5
     Attorneys for Plaintiff
 6   CALIFORNIA SPORTFISHING
     PROTECTION ALLIANCE
 7

 8                             UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
     CALIFORNIA SPORTFISHING                            Case No: 2:19-cv-01252-TLN-DB
11   PROTECTION ALLIANCE, a non-profit
     corporation,
12
             Plaintiff,                                  STIPULATION AND CONSENT TO
13                                                       JURISDICTION OF UNITED
     v.                                                  STATES MAGISTRATE JUDGE
14                                                       KENDALL J. NEWMAN
     CITY OF COLUSA,
15
             Defendant.
16

17

18          WHEREAS, the Parties participated in a settlement conference resolving all issues in
19   this case on October 23, 2019 with Magistrate Judge Newman;
20          WHEREAS, Magistrate Judge Newman agreed to retain continuing jurisdiction
21   over the case for the purposes of entering and enforcing the Consent Decree, and directed
22   the Parties to enter a stipulation consenting to jurisdiction of Magistrate Judge Newman, in
23   accordance with the provisions of Title 28, U.S.C. § 636(c)(1);
24          THEREFORE, the California Sportfishing Protection Alliance and the City of
25   Colusa hereby consent to jurisdiction of a United States Magistrate Judge;
26          AND THEREFORE, the Parties request that the Court reassign the case to
27   Magistrate Judge Newman.
28

                                                  -1-
                 STIP. & CONSENT TO JURISDICTION OF MAGISTRATE JUDGE NEWMAN
 1

 2   Dated: December 27, 2019              LAW OFFICES OF ANDREW L. PACKARD
                                           By: /s/ William N. Carlon
 3
                                           William N. Carlon
 4                                         Attorneys for Plaintiff
                                           California Sportfishing Protection Alliance
 5
     Dated: December 27, 2019              JONES & MAYER
 6
                                           By: /s/ Ryan R. Jones
 7
                                           Ryan R. Jones
 8                                         Attorneys for Defendant
                                           City of Colusa
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -2-
                STIP. & CONSENT TO JURISDICTION OF MAGISTRATE JUDGE NEWMAN
 1                                              ORDER
 2          Good cause existing, IT IS HEREBY ORDERED that the Clerk of the Court shall
 3   REASSIGN the case of California Sportfishing Protection Alliance v. City of Colusa, Case
 4   No. 2:19-cv-01252-TLN-DB to United States Magistrate Judge Kendall J. Newman.
 5

 6   DATED: December 27, 2019
 7

 8                                                  Troy L. Nunley
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -3-
                 STIP. & CONSENT TO JURISDICTION OF MAGISTRATE JUDGE NEWMAN
